DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method for producing a honeycomb structure having at least one at least partially structured metal foil  such that, in subregions of the honeycomb structure, a portion of the at least one metal foil is arranged spaced apart from an adjacently arranged portion of the at least one metal foil so as to be electrically insulated by an air gap therebetween, the method comprising; providing the at least one metal foil; providing a forming plate having a bearing surface and having at least one first web structure  extending from the bearing surface in an axial direction, the first web structure extending in a plane parallel to the bearing surface and defining the air gap to be produced in the honeycomb structure; and arranging the at least one metal foil on the bearing surface in the first web structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774